Citation Nr: 0735314	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 22, 1997, for 
the award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Felix J. DeGuilio, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, her son Mr. J.A., her daughter Ms. M.D., and 
Dr. P.W.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  The veteran died on October [redacted], 1965; the 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision in which the 
RO, inter alia, granted the appellant service connection for 
the cause of the veteran's death, effective date July 22, 
1997.  The RO notified the appellant of the award in November 
1999; she filed a notice of disagreement with the assigned 
effective date in December 1999.  The RO furnished the 
appellant a statement of the case later in December 1999, and 
the appellant filed a substantive appeal via a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in January 2000.

In August 2001, the Board denied the appellant's claim for an 
earlier effective date.  The appellant, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  After interim decisions from the 
Court and a February 2006 remand by the United States Court 
of Appeals for the Federal Circuit Court, in a May 2007 
Memorandum Decision, the Court reversed the Board's decision 
and remanded the matter to the Board for action consistent 
with the Memorandum Decision.

As a final preliminary matter, the Board notes that, as noted 
in the Court's Memorandum Decision, the record reflects a 
pending claim for accrued benefits (based on benefits payable 
to the late veteran at the time of his death).  As that claim 
has not been adjudicated by the RO, and is not inextricably 
intertwined with the claim on appeal (see, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Upon the appellant's October 1965 application for 
benefits following the veteran's death, in a November 1965 
rating decision, the RO awarded the appellant death pension 
benefits only.  The appellant did not appeal this 
determination.

3.  On July 22, 1997, the appellant filed a request to reopen 
her claim for death benefits, then notifying VA of the 
possible existence of service department medical records that 
had been previously misplaced.

4.  By rating decision in November 1999, the RO granted 
service connection for the cause of the veteran's death; this 
allowance was based, in large part, on factual evidence 
included among the veteran's previously misplaced service 
medical records.


CONCLUSION OF LAW

The criteria for an effective date of October 6, 1965, for 
the award of service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§  5101, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(c), 3.400 (1997-
2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions-to include, specific to claims for 
Disability and Indemnity Compensation (DIC) benefits,  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007)-have clarified 
the duties to notify and assist imposed by the VCAA.  

Considering the claim in light of the above, and in view of 
the Board's favorable disposition of the claim on appeal, the 
Board finds that all notification and development action 
needed to fairly resolve the claim on appeal has been 
accomplished.

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on, inter alia, an original claim or a 
claim to reopen will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

In this case, in a November 1999 rating decision, the RO 
granted service connection for the cause of the veteran's 
death, effective July 22, 1997 (the date of the appellant's 
"reopened" claim for death benefits).  The appellant's 
disagreement with the assigned effective date culminated in 
the instant appeal.

The basic facts in this case are not in dispute.  On October 
[redacted], 1965, the veteran died as a result of hepatoma (liver 
cancer), due to post-necrotic type hepatic cirrhosis, due to 
infectious hepatitis.  In a November 1965 rating decision, 
the RO awarded the appellant death pension benefits only.  
The appellant did not appeal this determination.

Pursuant to the appellant's July 1997 request for DIC 
benefits, previously misplaced service medical records 
belonging to the veteran were obtained by VA; these records 
show that the veteran received a yellow fever vaccination 
during active duty.  Subsequently, he was treated in service 
for symptoms that included complaints of pain in his right 
side and objective findings of scleral icterus and elevated 
bilirubin.  

Post-service, the veteran was treated for liver disease in 
the early 1960's, which progressed and ultimately caused his 
death.  A July 1999 opinion by the late veteran's treating 
physician, Dr. R.G.L., and a September 1999 opinion by a VA 
physician who had reviewed the veteran's clinical history 
(including the previously misplaced service medical records) 
determined, essentially, that the veteran contracted 
hepatitis during service (manifested by pain in his right 
side, and jaundice associated with scleral icterus and 
elevated bilirubin) as a result of the yellow fever vaccine 
then in use to immunize American servicemen, and that his 
terminal liver cancer was as likely as not the result of his 
in-service hepatitis.

In the May 2007 Memorandum Decision resulting in the current 
remand of this matter to the Board, the Court found clear and 
unmistakable error in the Board's application of the 
pertinent law and regulations in the August 2001 appellate 
decision.  The Court found that, following the veteran's 
death on October [redacted], 1965, the appellant had filed an original 
claim with VA for DIC or death pension-to include accrued 
benefits and death compensation-on October 6, 1965, but was 
only granted death pension benefits.  She later filed an 
application for service connection for the cause of the 
veteran's death on July 22, 1997, requesting VA to inquire 
whether any misplaced service medical records concurrent with 
the veteran's period of service had been discovered in 
hospitals in England that were supportive of her claim for 
DIC benefits.  

The Court further noted that, pursuant to the appellant's 
request, VA conducted an investigation that led to the 
discovery of the veteran's misplaced service medical records.  
As indicated above, in the November 1999 rating decision on 
appeal, the RO granted service connection for the cause of 
the veteran's death.  This allowance was substantially 
predicated upon factual evidence presented in the misplaced 
service medical records that had been discovered and obtained 
by VA.  

In response to the Federal Circuit request that the Court 
consider the applicability of 38 U.S.C. § 5101(b)(1), the 
Court held that that statute expressly provides that a claim 
from a surviving spouse for compensation or DIC shall also be 
considered to be a claim for death pension and accrued 
benefits, and that a claim by a surviving spouse for death 
pension shall be considered to be a claim for death 
compensation (or DIC) and accrued benefits.  Thus, the 
appellant's claim for death pension that was filed on October 
6, 1965 also constituted a claim for DIC and accrued 
benefits.  The Court reasoned that her application for DIC 
benefits on July 22, 1997 was not an original claim, but 
rather an application to reopen a previously denied claim for 
DIC benefits, and because the claim was allowed based, in 
large part, on new evidence that also included misplaced 
service department records, the governing legal authority 
provide for an effective date for DIC benefits going back to 
at least October 6, 1965-the original date of claim.  See 38 
C.F.R. § 3.156(c) (providing that, notwithstanding any other 
provision of law, when allowing a previously denied claim and 
the additional evidence received consists of service 
department records not previously considered, the effective 
date is the date when the previously disallowed claim was 
filed).  Cf. Sears v. Principi, 349 F.3d 1326, 1331 (Fed. 
Cir. 2003) (holding that, pursuant to 38 C.F.R. 
§ 3.400(q)(2), benefits for "a claim that is reopened for 
new and material evidence in the form of missing service 
medical records dates back to the filing of the veteran's 
original claim for benefits."

Thus, in October 2007, the matter on appeal was remanded to 
the Board for action consistent with the Court's 
determinations, and the Board now implements the Court's 
decision.  Given the analysis noted above, the Board finds 
that the criteria for an effective date of October 6, 1965 
(the date of filing of the appellant's original claim for 
death benefits), for the award of service connection for the 
cause of the veteran's death are met.


ORDER

An effective date of October 6, 1965 for the award of service 
connection for the cause of the veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


